NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    KEVIN JOSEPH BIBBINS, Petitioner.

                         No. 1 CA-CR 16-0746 PRPC
                              FILED 10-10-2017


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR201400814
               The Honorable Steven F. Conn, Judge, Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney's Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Kevin Joseph Bibbins, Tucson
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown, Judge Jennifer B. Campbell and Judge
Margaret H. Downie delivered the decision of the Court.
                             STATE v. BIBBINS
                            Decision of the Court


PER CURIAM:

¶1            Petitioner Kevin Joseph Bibbins seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's first
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2